IN THE DISTRICT COURT OF APPEAL
ANTHONY BUSH,                             FIRST DISTRICT, STATE OF FLORIDA

      Petitioner,                         NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
v.                                        DISPOSITION THEREOF IF FILED

DEPARTMENT OF HIGHWAY      CASE NO. 1D15-5542
SAFETY AND MOTOR VEHICLES,

     Respondent.
___________________________/

Opinion filed August 22, 2016.

Petition for Writ of Certiorari. Original jurisdiction.

David M. Robbins and Susan Z. Cohen, Jacksonville, for Petitioner.

Jason Helfant, Senior Assistant General Counsel, Department of Highway Safety
and Motor Vehicles, Lake Worth, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.